DETAILED ACTION
The amendment filed on 10/27/2022 has been entered and fully considered. Claim 29, 134, 191-201 and 210-218 are canceled. Claims 1, 61, 128, 181-190 and 202-209 are pending.

Response to Amendment
In response to amendment, the examiner maintains rejection to claim 61 over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vliet et al. (Journal of Virological Methods, 2009, IDS) (Vliet) in view of Bark et al. (J. Am. Chem. Soc. 2001, IDS) (Bark).
Regarding claim 61, Vliet teaches a method of determining the serotype of an AAV particle comprising the method of claim 1 combined with a method to determine the serotype of an adeno-associated virus (AAV) particle (abstract) comprising
a) denaturing the AAV particle (boiled for 3 min) (page 169, par 4),
b) subjecting the denatured AAV particle to reduction and/or alkylation (page 169, par 5),
c) subjecting the denatured AAV particle to digestion to generate fragments of VP1, VP2 and/or VP3 of the AAV particle (page 169, par 5),
d) subjecting the fragments of VP1, VP2 and/or VP3 to liquid chromatography/mass spectrometry-mass spectrometry (LC/MS/MS) (page 169, par 6, page 170, par 2), and
e) determining the masses of fragments of VP1, VP2 and VP3 of the AAV particle (page 169, par 6);
wherein the specific combination of masses of fragments of VP1, VP2 and VP3 are indicative of the AAV serotype (Table 2, page 171, par 1).
Vliet does not specifically teach wherein the method is performed in the absence of a gel separation step. However, Bark teaches directly subjecting the denatured and digested virus particle (HK97) to liquid chromatography/mass spectrometry (LC/MS) without a gel separation step (Fig. 1, page 1774, par 4). Bark teaches that “The primary techniques for proteomic analysis consist of 2-D gel electrophoresis followed by proteolytic digestion, mass spectrometry, and computer-facilitated data analysis. Masses for proteolytic fragments of the target protein generated by enzymatic degradation can be measured directly with high accuracy (±0.005 Da for a 1000 Da peptide). Alternatively, liquid chromatography tandem mass spectrometry can be used to analyze the protein digest fragments” (page 1774, par 1). Here Bark teaches that alternatively, one can directly subjects the denatured and digested virus particle (HK97) to liquid chromatography/mass spectrometry (LC/MS) without a gel separation step.  At time before the filing, it would have been obvious to one of ordinary skill in the art to directly subjecting the denatured and digested AAV particle to liquid chromatography/mass spectrometry (LC/MS) without a gel separation step, in order to save time that is required for gel separation.
While claim 61 comprises limitations of claim 1, claim 61 overwrites claim 1’s limitation of “directly subjecting the denatured AA V particle to liquid chromatography/mass spectrometry (LC/MS) intact protein analysis” by adding limitation “subjecting the denatured AAV particle to digestion generate fragments of VP1, VP2 and/or VP3 of the AAV particle”. Thus, claim 61 is not allowable.

Allowable Subject Matter
Claim 1, 128, 181-190 and 202-209 are allowed.
The following is an examiner’s statement of reasons for allowance: neither Vliet nor Bark teaches or fairly suggests directly subjecting a denatured AAV or viral particle to liquid chromatography/mass spectrometry (LC/MS) intact protein analysis, i.e., without using a protease.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive to claim 61 rejections.
Applicant submits that “claim 61 depends from claim 1, and therefore incorporates all of the limitations of, claim 1, which was not rejected as allegedly obvious over Vliet and Bark. Therefore, claim 61 is not obvious over Vliet and Bark. Applicant respectfully requests withdrawal of claim 61 as allegedly obvious over Vliet and Bark.” (remark, page 6, par 5).
This argument is not persuasive. As has been discussed in Allowable Subject Matter above, claim 1 is allowable because neither Vliet nor Bark teaches or fairly suggests “directly subjecting a denatured AAV or viral particle to liquid chromatography/mass spectrometry (LC/MS) intact protein analysis”, i.e., without using a protease. While claim 61 comprises limitations of claim 1, claim 61 overwrites claim 1’s limitation of  “directly subjecting the denatured AAV particle to liquid chromatography/mass spectrometry (LC/MS) intact protein analysis” by adding a limitation “subjecting the denatured AAV particle to digestion generate fragments of VP1, VP2 and/or VP3 of the AAV particle”. Thus, claim 61 is not allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797